ORDER REINSTATING OLLIE W. GRESHAM TO THE PRACTICE OF LAW
LAVENDER, Chief Justice.
After consideration of the Application of Ollie W. Gresham to be reinstated to practice law, and the record, reports, and recommendations accompanying Mr. Gresham’s Application, this Court finds that:
1. Ollie W. Gresham was, by opinion of this Court, suspended from the practice of law (556 P.2d 264) for a period of four years beginning July 4, 1975, which four-year period has now elapsed.
2. That Mr. Gresham’s Application to be reinstated to practice law was duly filed, and that all applicable provisions of the Rules Creating and Controlling the Oklahoma Bar Association, including the public notice provisions of Article X, Section 18(g), have been complied with.
3. That after the Application for reinstatement was duly filed, a background investigation was conducted, and a hearing on the Application was held on August 21, 1979, at the Oklahoma Bar Center. At that hearing, a total of seven witnesses appeared and gave testimony, one of the witnesses appearing pursuant to public notice.
4. Subsequent to that nearing, the General Counsel to the Oklahoma Bar Association submitted his report to the Professional Responsibility Commission. In that report, the General Counsel found, among other things, that Mr. Gresham had undergone rehabilitation, had not engaged in any unauthorized practice of law, did possess the competency and learning in the law required for permission to practice law in the State of Oklahoma, and that Mr. Gresham possessed the good moral character which would entitle him to be admitted to the Oklahoma Bar Association.
5. On October 26, 1979, the Board of Governors of the Oklahoma Bar Association submitted its report and recommendation, and in that report the Board of Governors unanimously found: (1) That Mr. Gresham had undergone rehabilitation, (2) that Mr. Gresham had not engaged in the unauthorized practice of law during the period of suspension, (3) that Mr. Gresham possessed the competency and learning in the .law required for admission to practice law in the State of Oklahoma, (4) that Mr. Gresham possesses the good moral character which would entitle him to be admitted to the Oklahoma Bar Association, and (5) that Mr. Gresham should be reinstated.
6. That since his suspension, the Applicant has undergone rehabilitation.
7. That since his suspension, the Applicant has not engaged in the unauthorized practice of law.
8. That the Applicant possesses the competency and learning in the law required *402for admission to practice law in the State of Oklahoma.
9. That Applicant possesses the requisite fitness for re-admission.
10. That the Applicant, upon payment of his dues, should be reinstated to the practice of law in the State of Oklahoma.
WHEREFORE, IT IS THE ORDER OF THIS COURT that Ollie W. Gresham, upon payment of his dues, be immediately reinstated to the practice of law within the State of Oklahoma.
DONE BY ORDER OF THIS COURT IN CONFERENCE ON THIS 9th DAY OF NOVEMBER, 1979.